Exhibit 10.1 PNC December 31, 2013 Matthew C. Wolsfeld, Chief Financial Officer Northern Technologies International Corporation 4201 Woodland Road Circle Pines, MN 55014 RE:Renewal of Expiration Date for committed line of credit Loan #: 0010146473/33835685 Amount: $3,000,000.00 Dear Mr. Wolsfeld: We are pleased to inform you that your committed line of credit has been renewed.The Expiration Date, as set forth in the Amended and Restated Committed Line of Credit Note dated January 10, 2011, as amended, and any loan agreement or letter agreement related thereto, if applicable (the “Agreement”), has been extended from January 8, 2014 to January 7, 2015, effective on January 9, 2014.All other terms and conditions of the Promissory Note and Agreement remain in full force and effect. It has been a pleasure working with you and I look forward to a continued successful relationship. Thank you again for your business. Very truly yours, PNC BANK, NATIONAL ASSOCIATION By:/s/ Yelena Spadafora Title:Vice President The PNC Financial Services Group 23000 Millcreek BoulevardHighland HillsOhio44122 www.pnc.com
